DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1-20 have been examined and rejected. This is the first Office action on the merits.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-2, 5-8, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 1, 1, 1, 1, and 7 respectively of U.S. Patent No. 11,394,792 as shown below in the table. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6, 1, 1, 1, 1, and 7 of U.S. Patent No. 11,394,792 contain every element of claims 1-2, 5-8, and 10 of the instant application and thus anticipates the claims of the instant application.

Instant Application 17/807662
U.S. Patent No. 11,394,792
1. A method comprising: in a messaging system for exchanging data over a network, for a collection comprising a set of media content items, determining a proposed action for a viewer of the collection, the collection configured to cause displaying items in the set of media content items one after another, each for a predetermined period of time; and
1. A method comprising: in a messaging system for exchanging data over a network, accessing a collection created by a user in the messaging system, the collection comprising a set of media content items, the collection configured to cause displaying items in the set of media content items one after another, each for a predetermined period of time; 

determining a subtext trigger associated with the collection, the subtext trigger being distinct from items from the set of media content items and distinct from information identifying the user, the subtext trigger associated with a proposed action for a viewer;

based on the determined subtext trigger, generating a context string representing the subtext trigger and a user-selectable element representing the proposed action; 

generating a first collections user interface including a first cell representing the collection, the first cell comprising the context string, the first cell actionable to cause presentation of the set of media content items on a client device of the viewer; and 
in response to determining that the collection was previously accessed by the viewer, generating a user interface including a cell representing the collection, the cell comprising a user-selectable element representing the proposed action.
in response to determining that the collection was previously accessed by the viewer, generating a second collections user interface including a second cell representing the collection, the second cell comprising the user-selectable element representing the proposed action.


Claim 2
Claim 6
2. The method of claim 1, wherein the user-selectable element representing the proposed action is actionable to activate an interactive tool included in an item from the set of media content items.
5. The method of claim 1, wherein the subtext trigger is an interactive tool included in an item from the set of media content items.

6. The method of claim 5, wherein the user-selectable element representing the action is actionable to activate the interactive tool.


Claim 5
Claim 1
5. The method of claim 1, wherein the collection is created by a user in the messaging system.
1. A method comprising: in a messaging system for exchanging data over a network, accessing a collection created by a user in the messaging system


Claim 6
Claim 1
6. The method of claim 5, comprising determining a subtext trigger associated with the collection, the subtext trigger being distinct from items from the set of media content items and distinct from information identifying the user.
... determining a subtext trigger associated with the collection, the subtext trigger being distinct from items from the set of media content items and distinct from information identifying the user, the subtext trigger associated with a proposed action for a viewer;


Claim 7
Claim 1
7. The method of claim 6, wherein the determining of the proposed action is based on the determined subtext trigger.
... determining a subtext trigger associated with the collection, the subtext trigger being distinct from items from the set of media content items and distinct from information identifying the user, the subtext trigger associated with a proposed action for a viewer;


Claim 8
Claim 1
8. The method of claim 6, comprising generating a context string representing the subtext trigger.
... based on the determined subtext trigger, generating a context string representing the subtext trigger and a user-selectable element representing the proposed action;


Claim 10
Claim 7
10. The method of claim 1, wherein the user interface comprises a thumbnail of an image from the set of media content items and an indication of a remaining time period, within which the viewer can access the collection, the indication of the remaining time period is displayed as a partial ring around the thumbnail.
7. The method of claim 1, wherein the first cell comprises a thumbnail of an image from the set of media content items and an indication of a remaining time period, within which the viewer can access the collection, the indication of the remaining time period is displayed as a partial ring around the thumbnail.


5.	Claims 11-12 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 15, 10, 10, 10, and 10 respectively of U.S. Patent No. 11,394,792, similar to the table above. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 10, 15, 10, 10, 10, and 10 respectively of U.S. Patent No. 11,394,792 contain every element of claims 11-12 and 15-18 of the instant application and thus anticipates the claims of the instant application.

6.	Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,394,792. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of U.S. Patent No. 11,394,792 contains every element of claim 20 of the instant application and thus anticipates the claim of the instant application.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-2, 5-9, 11-12, 15-19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (U.S. Patent No. 10,331,750), herein after Choi ‘750, in view of Rasmussen et al (U.S. Patent No. 11,244,023).

9-1.	Regarding claims 1, 11, and 20, Choi ‘750 teaches the claim comprising: in a messaging system for exchanging data over a network, for a collection comprising a set of media content items, determining a proposed action for a viewer of the collection, the collection configured to cause displaying items in the set of media content items one after another, each for a predetermined period of time, by disclosing that a user may create a container for related media content items [column 16, lines 57-63] such that the media content items within the container can be accessed and advanced one after the other [column 11, lines 41-48]. The container can be accessible for a selected period of time after a certain action [column 17, lines 43-45].
Although Choi ‘750 discloses providing ephemeral media content items accessible to a user in a first element of an interface presented to the user [column 12, lines 54-56] where a user may access the ephemeral media content items [column 13, lines 9-12], Choi ‘750 does not expressly teach in response to determining that the collection was previously accessed by the viewer, generating a user interface including a cell representing the collection, the cell comprising a user-selectable element representing the proposed action. Rasmussen discloses a user interface that displays representations of content items [column 13, lines 53-62]. Content items may be a collection of data, information, and/or other content [column 4, lines 8-13] and include social media posts [column 5, lines 63-67]. A representation of a content item includes an access control to access additional content associated with the representation [column 5, lines 23-28], one or more additional controls that allow the user to interact with the representation including expanding the representation, flagging the representation as a favorite, link the representation to other content, and obtain additional information about the content [column 5, lines 45-62], and a link counter indicating how many times the content items has been linked to another content item [column 7, lines 33-40]. The user interface has a “recent” tab that when selected, displays the most-recently viewed content items [column 10, lines 10-12, 21-23, 38-39, 47-50]. This would allow the user to more quickly access previously viewed content and related content. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify content items of Choi ‘750 previously viewed by the user, and provide access to such content items via a “recent” tab that displays the container with user-selectable elements, as taught by Rasmussen. This would allow the user to more quickly access previously viewed content and related content.

9-2.	Regarding claims 2 and 12, Choi ‘750-Rasmussen teach all the limitations of claims 1 and 11 respectively, wherein the user-selectable element representing the proposed action is actionable to activate an interactive tool included in an item from the set of media content items, by disclosing that when a user is viewing, through the interface, an ephemeral media content item of a content provider, the user can provide one or more inputs to the interface to initiate and send a message to the content provider [Choi ‘750, column 19, lines 46-50]. An access control and one or more additional controls are also provided that allow the user to obtain more information about the content [Rasmussen, column 5, lines 23-28, 45-62].

9-3.	Regarding claims 5 and 15, Choi ‘750-Rasmussen teach all the limitations of claims 1 and 11 respectively, wherein the collection is created by a user in the messaging system, by disclosing that a content provider creates a collection of related ephemeral media content items associated with a container [Choi ‘750, column 7, lines 15-18]. The system allows messages to be sent to content providers associated with ephemeral media content item [Choi ‘750, column 7, lines 27-31].

9-4.	Regarding claims 6 and 16, Choi ‘750-Rasmussen teach all the limitations of claims 5 and 15 respectively, comprising determining a subtext trigger associated with the collection, the subtext trigger being distinct from items from the set of media content items and distinct from information identifying the user, by disclosing determining that the representation of the content item includes additional content, and providing an access control to access the additional content [Rasmussen, column 5, lines 23-28].

9-5.	Regarding claims 7 and 17, Choi ‘750-Rasmussen teach all the limitations of claims 6 and 16 respectively, wherein the determining of the proposed action is based on the determined subtext trigger, by disclosing that the access control may include a hyperlink or other reference to another source, documentation, site, or the like [Rasmussen, column 5, lines 26-28].

9-6.	Regarding claims 8 and 18, Choi ‘750-Rasmussen teach all the limitations of claims 6 and 16 respectively, comprising generating a context string representing the subtext trigger, by disclosing that the additional content associated with the content item is represented by text [Rasmussen, column 5, lines 23-28; figure 1].

9-7.	Regarding claims 9 and 19, Choi ‘750-Rasmussen teach all the limitations of claims 8 and 18 respectively, comprising causing presentation of the context string as associated with the collection, prior to the determining that the collection was previously accessed by the viewer, by disclosing displaying the representation of the content item in a user interface [Rasmussen, figures 1, 6].

10.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi ‘750 (U.S. Patent No. 10,331,750), in view of Rasmussen et al (U.S. Patent No. 11,244,023), and further in view of Billings et al (Pub. No. US 2013/0290848).

10-1.	Regarding claims 3 and 13, Choi ‘750-Rasmussen teach all the limitations of claims 2 and 12 respectively. Choi ‘750-Rasmussen do not expressly teach wherein the interactive tool is to initiate a game session for the viewer. Billings discloses that it was well known to display information related a media content item [paragraph 36]. The related information includes links to games discussed in the media content item [paragraph 65]. This would provide information relevant to the context of the media being viewed by the user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide with the container of Choi ‘750-Rasmussen, related information including a link to a game, as taught by Billings. This would provide information relevant to the context of the media being viewed by the user.

11.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi ‘750 (U.S. Patent No. 10,331,750), in view of Rasmussen et al (U.S. Patent No. 11,244,023), and further in view of Choi et al (Pub. No. US 2021/0126883), herein after Choi ‘883.

11-1.	Regarding claims 4 and 14, Choi ‘750-Rasumussen teach all the limitations of claims 2 and 12
respectively. Choi ‘750-Rasumussen do not expressly teach wherein the interactive tool is to unlock an augmented reality component for the viewer of a collection. Choi ‘883 discloses providing ephemeral content creation functionality of a social network application [paragraph 253] where a filter, tags, stickers, drawings, and text may be applied before sharing [paragraph 254]. This would allow the user to better express content being shared. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow for inclusion in the container of Choi ‘750-Rasumussen, augmented reality components, as taught by Choi ‘883. This would allow the user to better express content being shared. Since the container of Choi ’750-Rasumussen-Choi ‘883 include related media items having augmented reality components, such augmented reality components will be opened based on input from the user on the representation of the container [Choi ‘750, column 13, lines 9-12; Rasmussen, column 5, lines 23-28, 45-62]. 

12.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choi ‘750 (U.S. Patent No. 10,331,750), in view of Rasmussen et al (U.S. Patent No. 11,244,023), and further in view of Sarkar et al (U.S. Patent No. 10,664,524).

12-1.	Regarding claim 10, Choi ‘750-Rasmussen teach all the limitations of claim 1, wherein the user interface comprises a thumbnail of an image from the set of media content items, by disclosing that the container can be represented by a thumbnail of a media content item associated with the container [Choi ‘750, column 19, lines 14-19].
	Choi ‘750-Rasmussen do not expressly teach wherein the user interface comprises... an indication of a remaining time period, within which the viewer can access the collection, the indication of the remaining time period is displayed as a partial ring around the thumbnail. Sarkar discloses displaying a ring around an object that indicates a remaining time [column 13, lines 26-38]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate the time remaining for accessing the ephemeral content of Choi ‘750-Rasmussen using a ring, as taught by Sarkar. This would allow a user to more easily see the remaining time.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178